LOGO [g297812g82p00.jpg]

111 N Canal St

Chicago, Illinois 60606

USA

+1 312 517 5000

gogoair.com

Exhibit 10.1.40

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

Mr. Mark Silk

ThinKom Solutions, Inc.

4881 West 145th Street

Hawthorne, CA 90250

September 6, 2016

Dear Mr. Silk,

Pursuant to our recent discussions concerning ThinKom’s pursuit of opportunities
using several components that are made part of Gogo’s 2Ku system, this letter
serves to capture the agreement reached with respect to ThinKom’s ability to
purchase such components directly from Gogo’s suppliers. Use of the Ancillary
Equipment (defined below) remains subject to any applicable Gogo intellectual
property rights.

If ThinKom wishes to purchase components of Gogo’s 2Ku system, such as the
radome, fairing, adapter plate, fittings, KRFU, or any combination thereof
(“Ancillary Equipment”) [***], ThinKom shall provide Gogo with a written request
to purchase Ancillary Equipment, including all relevant information, such as,
for example, the ultimate end customer of such Ancillary Equipment and the
number of units required.

No later than [***] after receiving ThinKom’s written request, Gogo will provide
ThinKom with a written response (which may be via email) to ThinKom’s
request.[***]. Gogo’s authorization to sell and purchase Ancillary Equipment is
limited to the equipment part numbers (and associated firmware) only. Any Gogo
related software is expressly excluded.

If Gogo grants its authorization as set forth above, ThinKom shall, in
consideration of such authorization, pay Gogo a fee equal to [***]. No later
than [***] after issuing a purchase order to a Gogo supplier, ThinKom shall
provide Gogo with a copy of such purchase order and the related fees owed to
Gogo hereunder. The fees payable to Gogo by ThinKom shall be due no later than
[***] after ThinKom has received each article of Ancillary Equipment. If ThinKom
owes any amounts to Gogo in connection with its purchase of Ancillary Equipment,
and ThinKom fails to make payment by the foregoing due date, then Gogo may
recover that sum by setting it off against any other money which is or becomes
due to ThinKom.

 



--------------------------------------------------------------------------------

LOGO [g297812g13d92.jpg]

THINKOM ACKNOWLEDGES THAT AS BETWEEN GOGO AND THINKOM, THE ANCILLARY EQUIPMENT
AUTHORIZED FOR PURCHASE HEREUNDER IS PROVIDED “AS IS” AND POSSIBLY WITH FAULTS.
GOGO DISCLAIMS ANY AND ALL WARRANTIES AND GUARANTEES, EXPRESS, IMPLIED OR
OTHERWISE, ARISING, WITH RESPECT TO THE ANCILLARY EQUIPMENT, INCLUDING BUT NOT
LIMITED TO THE WARRANTY OF MERCHANTABILITY, THE WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, AND ANY WARRANTY OF NON-INFRINGEMENT OF THE INTELLECTUAL
PROPERTY RIGHTS. THINKOM AND ITS CUSTOMERS WILL USE THE ANCILLARY EQUIPMENT AT
ITS OWN RISK. GOGO WILL NOT BE LIABLE TO THINKOM OR ITS CUSTOMERS FOR ANY
INDIRECT DAMAGES INCURRED IN USING THE ANCILLARY EQUIPMENT. IN NO EVENT WILL
GOGO BE LIABLE FOR LOSS OF PROFITS, LOSS OF USE, LOSS OF DATA, BUSINESS
INTERRUPTION, NOR FOR PUNITIVE, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES OF
ANY KIND, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

If you agree with the terms set forth above, please sign in the space provided
below and return an executed copy of the letter to my attention.

 

Very Truly Yours Gogo LLC By:  

  /s/ Sean Cordone

October 6, 2016

 

Agreed to and accepted: ThinKom Solutions, Inc. By:  

  /s/ Mark J. Silk

 